Citation Nr: 0639949	
Decision Date: 12/27/06    Archive Date: 01/05/07

DOCKET NO.  02-03 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial rating in excess of 20 percent from 
January 1, 2001, for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from January 1979 to 
December 2000.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which, in pertinent part, granted 
entitlement to service connection for a cervical spine 
disability and rated it as 20 percent disabling effective 
from January 1, 2001.  In September 2003 and again February 
2006 this appeal was before the Board and its procedural 
history may be found in those decisions and/or remands. 

While the Board's earlier decision and/or remands also listed 
other issues on appeal, these other issues are no longer in 
appellate status because they were either denied by the 
September 2003 Board decision, granted by the September 2003 
Board decision, granted by March 2005 and June 2006 rating 
decisions, or withdrawn by the veteran in an April 2005 
statement.  See AB v. Brown, 6 Vet. App. 35 (1993); 38 C.F.R. 
§ 20.204(b) (2006) (a substantive appeal may be withdrawn at 
any time before the Board promulgates a decision).  
Accordingly, the only issue remaining on appeal is as stated 
on the cover page of this decision.

The Board notes that, while the February 2006 Remand referred 
to the RO for appropriate action a claim for secondary 
service connection a cervical spine disability, no subsequent 
action was taken by the RO.  Accordingly, this claim is once 
again referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  During the pendency of the appeal, the veteran's cervical 
spine disability has not been manifested by severe symptoms 
of intervertebral disc syndrome. 

2.  Since September 23, 2002, the veteran's cervical spine 
disability has not been manifested by incapacitating episodes 
that required bed rest prescribed by a physician and 
treatment by a physician having a total duration of at least 
four weeks during the past twelve months.

3.  Since September 23, 2002, the veteran's cervical spine 
disability has not been manifested by at least mild 
incomplete paralysis of the upper radicular group.

4.  During the pendency of the appeal, the veteran's cervical 
spine disability has not been manifested by a vertebral 
fracture, ankylosis, or severe limitation of motion, even 
taking into account his complaints of pain. 

5.  Since September 26, 2003, the veteran's cervical spine 
disability has not been manifested by forward flexion of the 
cervical spine being 15 degrees or less, even taking into 
account his complaints of pain or ankylosis.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a 
cervical spine disability have not been met at any time 
during the pendency of this appeal.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5285, 5286, 5287, 5290 (2003); 38 C.F.R. 
§§ 3.102, 3.159, 3.326, 4.1, 4.7, 4.71a, Diagnostic 
Codes 5241, 5242, 5243 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & West Supp. 2005), eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to its duties to notify and assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  
The VCAA and its implementing regulations are applicable to 
the claim now before the Board.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In 
Pelegrini, at 121, the Court held that the VCAA requires VA 
to provide notice, consistent with the requirements of 38 
U.S.C.A. § 5103A, 38 C.F.R. § 3.159(b), and Quartuccio, that 
informs the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim, (2) 
that VA will seek to provide, and (3) that the claimant is 
expected to provide and that, furthermore, in what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", under 38 
C.F.R. § 3.159(b). 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in February 2004, 
February 2006, and/or August 2006 informed the appellant as 
to what evidence he was to provide and to what evidence VA 
would attempt to obtain on his behalf in order to establish a 
higher evaluation for his cervical spine disability.  He was 
also informed to submit any relevant evidence in his 
possession.  38 U.S.C.A. § 5103(a).  Likewise, written notice 
provided in August 2006 provided notice of the type of 
evidence necessary to establish an effective date for the 
claim on appeal.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  While the claim was not thereafter readjudicated, 
the Board finds this failure harmless because the 
preponderance of the evidence is against the appellant's 
claim and any questions as to the appropriate effective date 
to assign is moot.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

Under 38 U.S.C.A. § 5103(a) notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
While VA failed to follow this sequence, since the February 
2001 rating decision the content of the notices provided to 
the appellant fully complied with the requirements of that 
statute.  The appellant has been afforded a meaningful 
opportunity to participate in the adjudication of his claims, 
to include the opportunity to present pertinent evidence.  
Thus any error in the timing was harmless, the appellant was 
not prejudiced, and the Board may proceed to decide this 
appeal.  Simply put, there is no evidence of any VA error in 
notifying the appellant that reasonably affects the fairness 
of this adjudication.  ATD Corp.; supra.

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, the RO 
obtained and associated with the claims files all identified 
and relevant post-service treatment records, including his 
records from the Madigan Army Medical Center, McChord Air 
Force Base, and Franciscan Health System.  The record also 
shows the appellant was afforded VA examinations in December 
2000 and October 2004 and that the RO obtained a medical 
opinion in March 2006.  

In view of the foregoing, the Board finds that VA has 
fulfilled its duties under the VCAA.  To the extent that VA 
has failed to fulfill any duty to notify and assist the 
claimant, that error is harmless since there is no evidence 
the error reasonably affects the fairness of the 
adjudication.  ATD Corp.; supra.

The Claim

The veteran contends that his service-connected cervical 
spine disability is manifested by increased adverse 
symptomatology that entitles him to a higher rating.  It is 
also requested that the veteran be afforded the benefit of 
the doubt. 

Disability evaluations are determined by the application of 
VA's Rating Schedule which is based, as far as can 
practicably be determined, on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2006).  Each service-connected disability is rated on 
the basis of specific criteria identified by diagnostic 
codes.  38 C.F.R. § 4.27 (2006).  In addition, in cases where 
the original rating assigned has been appealed, consideration 
must be given to whether the veteran deserves a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

It is the Board's responsibility to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon the medical evidence in the record, for favoring one 
medical opinion over another.  Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  Thus, the Board must determine the 
weight to be accorded the various items of evidence in this 
case based on the quality of the evidence and not necessarily 
on its quantity or source.

When evaluating loss in range of motion, consideration is 
given to the degree of functional loss caused by pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain).  In DeLuca, the Court explained that, when the 
pertinent diagnostic criteria provide for a rating on the 
basis of loss of range of motion, determinations regarding 
functional losses are to be "'portray[ed]' (38 C.F.R. 
§ 4.40) in terms of the degree of additional range-of-motion 
loss due to pain on use or during flare-ups."  Id, at 206.

The Court in the case of Esteban v. Brown, 6 Vet. App. 259, 
261 (1994), held, in cases where the record reflects that the 
appellant has multiple problems due to service-connected 
disability, it is possible for a appellant to have "separate 
and distinct manifestations" from the same injury, permitting 
separate disability ratings.  The critical element is that 
none of the symptomatology for any of the conditions is 
duplicative or overlapping with the symptomatology of the 
other conditions.  Esteban, supra.  

The February 2001 rating decision granted entitlement to 
service connection for cervical spine degenerative disc 
disease status post fusion and rated it as 20 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(intervertebral disc syndrome), effective from January 1, 
2001.  

Since the veteran filed his claim for an increased rating in 
August 2000, there have been a number of changes in the 
criteria for rating musculoskeletal disabilities under 
38 C.F.R. § 4.71a.  The new criteria for rating 
intervertebral disc syndrome became effective September 23, 
2002.  See 67 Fed. Reg. 54349 (Aug, 22, 2002).  Further, 
additional regulatory changes for rating all other back 
disorders became effective September 26, 2003, but these did 
not change the way intervertebral disc syndrome was rated, 
except for renumbering Diagnostic Code 5293 as Diagnostic 
Code 5243.  See 68 Fed. Reg. 51454-56 (Aug. 27, 2003).  69 
Fed. Reg. 32449 (June 10, 2004) corrected a clerical error in 
the Federal Register publication of August 27, 2003.  

The March 2005 supplemental statement of the case notified 
the veteran of the new rating criteria.  Accordingly, 
adjudication of his claim may go forward.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).  

However, given the change in law, while VA may consider the 
old criteria for rating an intervertebral disc syndrome for 
the entire period during which the appeal has been pending, 
it may only consider the new criteria when rating an 
intervertebral disc syndrome from September 23, 2002.  Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  Likewise, while 
VA may consider the old criteria for rating all other back 
disorders for the entire period during which the appeal has 
been pending, it may only consider the new criteria for 
rating all other back disorders from September 26, 2003.  Id.

The Facts

Medical treatment records show the veteran's complaints 
and/or treatment for neck pain and radiculopathy into the 
upper extremity before and after an October 2000 C5 to C7 
fusion and diskectomy.  See treatment records from Madigan 
Army Medical Center and/or McChord Air Force Base dated from 
June 2000 to June 2003.

In this regard, an October 2001 cervical spine magnetic 
resonance imaging evaluation (MRI) showed degenerative disc 
disease.  In a November 2001 treatment record, it was noted 
that the veteran was having a problem with periodic left 
thumb, index, and middle finger numbness, but no weakness or 
pain.  A January 2002 cervical spine X-ray showed 
degenerative disc disease.  

In a March 2002 consultation, it was noted that the veteran 
had solid surgical results but nonetheless had problems with 
neck pain but no motor deficit.  On examination, his neck had 
limitation motion with pain on motion.  However, motor 
strength was 5/5 and sensation was intact.  The diagnosis was 
transition pain status post cervical fusion.  

In a July 2002 treatment record the veteran complained of 
intermittent arm numbness.  On examination, he was not in 
distress and had no antalgic movement, but the neck was stiff 
at times as well as tender.  The diagnosis was cervalgia with 
radiculopathy.  In the December 2002 treatment record, 
examination of the upper extremities revealed motor strength 
of 5/5 except for the thumbs which had, on abduction, 
strength of 4 plus/5.  Sensation was intact, deep tendon 
reflexes were 2 plus/4, and he had negative Tinel's signs, 
Spurling, and Adson's.  

A June 2003 electromyography (EMG) showed left C8 
radiculopathy.

In addition, a February 2002 treatment record from Franciscan 
Health System noted the veteran's complaints of bilateral 
upper extremity numbness.  Thereafter, it was opined that 
from an MRI standpoint his surgery was successful, a repeat 
MRI in January 2002 showed mild right neuroforaminal 
narrowing, and there were no specific findings that might be 
referred to his symptoms.

At the December 2000 VA examination, the examiner noted that 
the veteran's medical history included since approximately 
October 1999, notation of cervical degenerative disc disease 
with left upper extremity tingling and a C5 to C7 anterior 
fusion in 2000.  Since the surgery, the veteran has worn a 
hard collar.  The veteran also reported having some 
improvement in the left upper extremity tingling.  The 
veteran denied having problems with motor weakness.  On 
examination, motor strength in the upper extremities was 5/5 
and he had no muscle wasting or weakness.  On neurological 
examination, deep tendon reflexes were intact bilaterally at 
C5 and C6 but absent at C7.  He had no gross sensory 
abnormalities.  Motion studies were not conducted due to the 
recent surgery.  

At the October 2004 VA examination, the veteran complained of 
chronic neck pain with numbness radiating into the upper 
extremity.  It was also noted that the veteran was not 
wearing a neck brace.  On examination, the range of motion of 
the cervical spine was as follows: forward flexion to 60 
degrees; backward extension to 30 degrees; left and right 
lateral flexion to 25 degrees; and left and right rotation to 
30 degrees.  With repeated use, the range of motion of the 
cervical spine was limited by pain as follows: forward 
flexion to 50 degrees; backward extension to 30 degrees; left 
and right lateral flexion to 15 degrees; and left and right 
rotation to 20 degrees.  The cervical spine did not have a 
"tender point" or muscle spasms.  Neurological examination 
was normal.  Sensory examination was normal in the upper 
extremities.  Deep tendon reflexes were normal.  Thereafter, 
the above complaints and findings were summarized by the 
examiner as follows:

He had cervical spine problems for a 
longtime, and in October 2000 he had 
surgery done with C5-6-7 fusion surgery . 
. . He still has constant pain, and no 
improvement after the surgery.  When he 
does lifting and bending the neck . . . 
has . . . limited motion on rotation . . 
. and . . . tilting.  He gets occasional 
numbness in upper extremities on lifting 
and some times in sleep.  There is no 
incapacitating pain since the time of 
surgery, nor hospitalizations for the 
incapacitating pain since after the 
surgery, but still he has got chronic 
daily pain both at job, as well as daily 
life.  He stated that his ability to turn 
also is becoming more painful . . . So he 
has got degenerative disc disease in the 
spine which has become permanent, and he 
has got more symptoms including 
paresthesias in upper extremities at 
certain times at least three to four 
times a week, though they subside.  In 
certain position it gets worse . . .

On examination there is no neurologic 
deficit noticeable even though he has got 
the numbness he reported.  No abnormal 
fasciculations are noticed.  No signs of 
recurrence of spinal stenosis findings.  

In the March 2006 VA medical opinion the results from the 
October 2004 VA examination were summarized as follows:

. . . His cervical spine findings 
indicated forward flexion to 60 degrees, 
backward extension to 30 degrees, lateral 
flexion to 25 degrees . . . , [and] . . .  
rotation to 30 degrees.  

Repeat motion and DeLuca criteria showed 
a small flare-up of pain at attempts of 
repeat motion, which was associated with 
pain coming on [at] 15 degrees in lateral 
flexion . . . and could not be done any 
further after 25 degrees.  Rotation 
movement also was diminished bilaterally 
due to pain at 20 degrees . . . and so 
there is loss of motion of at least 20 
degrees . . . Forward flexion was reduced 
to 50 degrees and backward extension did 
not change but he had pain even at 50 
degrees in forward flexion and impaired 
any further forward flexion.  Backward 
extension was performed up to 30 degrees, 
but with pain coming even at 20 degrees.  
There was no incoordination but there was 
weakness in forward flexion, repeated 
backward extension and repeated forward 
flexion, and also repeat lateral motion 
on both sides and repeat rotational 
motions.  This was associated with 
diminished endurance and fatigability in 
all these directions.  This additional 
functional loss of neck motion is more 
than likely 50% or more likely due to 
pain and the flare-ups that are 
associated with repeat motion both during 
this examination as well as in daily 
life.  This caused more increased 
fatigability.  No incoordination was 
detected.  The flare-up that he described 
in neck motion, and these were associated 
with headaches and more restriction of 
movements caused turning of the head when 
he turned to look during drive or 
standing forward, were due to the flare-
ups on repeat motion.  The diagnosis was 
degenerative disc disease . . .  

Intervertebral Disc Syndrome-The Old Criteria

For the entire period during which the appeal has been 
pending, the appellant is only entitled to a rating in excess 
of 20 percent for his cervical spine disability if it is 
manifested by problems compatible with intervertebral disc 
syndrome with severe symptoms (40 percent) (Diagnostic Code 
5293).  38 C.F.R. § 4.71a (2002).  "Severe" symptoms are 
defined as recurring attacks with intermittent relief.  Id.

The medical records generated since the appeal has been 
pending record complaints and/or treatment for cervical spine 
pain, along with reduced motion, and radiating pain to the 
upper extremities.  Moreover, the December 2000 VA examiner 
opined that tendon reflexes was absent at C7, a December 2002 
treatment record reported that deep tendon reflexes were 2 
plus/4, and the June 2003 EMG confirmed C8 radiculopathy.  

However, treatment records also reported that motor strength 
was normal and sensation was intact.  In addition, the 
December 2000 examiner opined that motor strength in the 
upper extremities was 5/5, he had no muscle wasting or 
weakness, and deep tendon reflexes were intact bilaterally at 
C5 and C6.  Furthermore, the October 2004 examiner opined 
that neurological and sensory examinations were normal, deep 
tendon reflexes were normal, and he had no muscle spasms.  

Therefore, because the record does not include any objective 
evidence of decreased sensation, reduced reflexes, diminished 
strength, muscle spasms, or muscle wasting, the Board finds 
that the appellant's adverse symptomatology did not equate to 
recurring attacks with intermittent relief at any time during 
which his appeal has been pending.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).

Likewise, even when considering functional limitations due to 
pain and other factors identified in 38 C.F.R. §§ 4.40, 4.45 
(2006), given the lack of objective evidence of diminished 
strength, muscle spasms, and/or muscle wasting the Board 
finds that the appellant's functional losses do not equate to 
more than the disability contemplated by the 20 percent 
rating already assigned.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002).

Intervertebral Disc Syndrome-The New Criteria

Effective September 23, 2002, the appellant is entitled to a 
rating in excess of 20 percent for his cervical spine 
disability if it's manifested by problems compatible with 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least four week but less than 
six weeks during the past twelve months (40 percent).  
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2006).  An 
incapacitating episode is defined as a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  Id.

In this case, the records dating since September 23, 2002, do 
not show that a physician has ever ordered bed rest due to 
his cervical spine disability.  In fact, the October 2004 VA 
examiner specifically opined that no physician has ever 
ordered bed rest due to his cervical spine disability.  
Therefore, because the record for the period since 
September 23, 2002, is negative for any evidence of physician 
ordered bed rest, the claim for a higher evaluation must be 
denied for this time period.  Id.

Radiculopathy

Effective September 23, 2002, the veteran is entitled to a 
separate rating for associated objective neurologic 
abnormalities provided these abnormalities are compensably 
disabling.  See 38 C.F.R. § 4.71a, Note 1 (2006). 

In this regard, 38 C.F.R. § 4.123 (2006) provides that 
neuritis, characterized by loss of reflexes, muscle atrophy, 
sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury 
of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  The maximum rating which may be 
assigned for neuritis not characterized by organic changes 
referred to in this section will be that for moderate, or 
with sciatic nerve involvement, for moderately severe, 
incomplete paralysis. 

Likewise, 38 C.F.R. § 4.124 (2006) provides that neuralgia, 
characterized usually by a dull and intermittent pain, of 
typical distribution so as to identify the nerve, is to be 
rated on the same scale, with a maximum equal to moderate 
incomplete paralysis.  Tic douloureux, or trifacial 
neuralgia, may be rated up to complete paralysis of the 
affected nerve. 

38 C.F.R. § 4.124a (2006) defines the term "incomplete 
paralysis" as indicating a degree of lost or impaired 
function substantially less than the type pictured for 
complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree. 

And, 38 C.F.R. § 4.124a, Diagnostic Code 8510 (2006) provides 
that incomplete mild paralysis of the upper radicular group 
(Fifth and Sixth Cervicals) which is responsible for shoulder 
and elbow movements is rated as 20 percent disabling if mild 
in either the major or minor upper extremity.

As noted above, the medical treatment records show the 
veteran's complaints and/or treatment for radiating pain 
and/or numbness into the upper extremities.  Moreover, a 
December 2002 treatment record reported that deep tendon 
reflexes were 2 plus/4, and the June 2003 EMG confirmed C8 
radiculopathy.  

However, the medical treatment records also reported that 
motor strength was normal and sensation was intact.  
Furthermore, the October 2004 examiner opined that 
neurological and sensory examinations were normal, deep 
tendon reflexes were normal, and he had no muscle spasms.  

Therefore, because the record does not include any objective 
evidence of decreased sensation, reduced reflexes, diminished 
strength, or muscle spasms, the Board finds that the 
appellant's adverse symptomatology did not equate to mild 
incomplete mild paralysis of the upper radicular group (Fifth 
and Sixth Cervicals).  See 38 C.F.R. §§ 4.123, 4.124, 4.124a 
(2006).  Therefore, a separate compensable rating for 
neurologic abnormalities is not warranted since September 23, 
2002.  See 38 C.F.R. § 4.71a (2006). 

All Other Back Disorders-The Old Criteria

For the entire period during which the appeal has been 
pending, the veteran is potentially entitled to a rating in 
excess of 20 percent for his cervical spine disability if, 
inter alia, he has a fracture with cord involvement requiring 
long leg braces or being bedridden (100 percent) or a 
fracture of the vertebra without cord involvement but leading 
to abnormal mobility requiring a neck brace (60 percent) 
(Diagnostic Code 5285); complete ankylosis of the spine at a 
favorable angle (60 percent) (Diagnostic Code 5286); 
ankylosis of the cervical spine at a favorable angle (30 
percent) or ankylosis of the cervical spine at an unfavorable 
angle (40 percent) (Diagnostic Code 5287); or severe 
limitation in the range of motion of the cervical spine (30 
percent) (Diagnostic Code 5290).  38 C.F.R. § 4.71a (2002).

The evidence here reveals no suggestion that the appellant 
has a service connected fractured cervical vertebra.  See, 
e.g., VA examinations dated in December 2000 and October 
2004; X-ray dated in January 2002; and MRIs dated in October 
2001 and January 2002.  There being no demonstrable vertebral 
deformity due to a service connected fracture, a 10 percent 
rating may not be added to the rating.  Furthermore, the neck 
injury did not include cord involvement requiring long leg 
braces.  Finally, while at the first VA examination the range 
of motion of the veteran's cervical spine was not tested 
because of his recent surgery, the appellant was able to move 
his cervical spine, at least to some degree in some plane of 
motion, in the subsequent treatment records and at the 
October 2004 VA examination.  Hence, the cervical spine is 
not ankylosed.  (Ankylosis is defined as immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).)  
In the absence of ankylosis, the Board may not rate his 
service-connected cervical spine disability as ankylosis.  
Johnston v. Brown, 10 Vet. App. 80 (1997).  Consequently, a 
higher evaluation is not warranted for the veteran's service-
connected cervical spine disability under Diagnostic 
Codes 5285, 5286, or 5287 at any time during the pendency of 
his appeal.  38 C.F.R. § 4.71a (2003).

As to Diagnostic Code 5290, while treatment records show the 
veteran's repeated complaints and treatment for lost neck 
motion, at the October 2004 VA examination the cervical spine 
motion was forward flexion to 60 degrees, backward extension 
to 30 degrees, lateral flexion to 25 degrees, and rotation to 
30 degrees.  Moreover, the record does not include a medical 
opinion that the veteran has "severe" limitation of motion 
of the cervical spine.  Evans, supra.  Given the above 
medical evidence, the Board does not find that the veteran's 
cervical spine disability meets the criteria for a higher 
evaluation due to limitation of motion at any time during the 
pendency of his appeal.  38 C.F.R. § 4.71a (2003).

As to pain on use, the Board notes that even taking into 
account his pain, the October 2004 VA examiner reported, as 
clarified by the March 2006 opinion, that the range of motion 
of the cervical spine was forward flexion to 50 degrees, 
backward extension to 20 degrees, left and right lateral 
flexion to 15 degrees, and left and right rotation to 20 
degrees.  Moreover, the record is negative for any objective 
evidence of diminished strength, muscle spasms, and/or muscle 
wasting.  Therefore, even when considering functional 
limitations due to pain and other factors identified in 
38 C.F.R. §§ 4.40, 4.45, the Board finds that the veteran's 
functional losses do not equate to more than the disability 
contemplated by the 20 percent rating already assigned.  
38 C.F.R. § 4.71a, Diagnostic Code 5290 (2003).

All Other Back Disorders-The New Criteria

Effective September 26, 2003, the veteran is entitled to a 
rating in excess of 20 percent for his cervical spine 
disability if, inter alia, it is manifested by forward 
flexion of the cervical spine being 15 degrees or less or 
favorable ankylosis of the entire cervical spine (30 
percent); unfavorable ankylosis of the entire cervical spine 
(40 percent); or unfavorable ankylosis of the entire spine 
(100 percent).  38 C.F.R. § 4.71a (2006). 

The clinical records show, however, no evidence of spinal 
ankylosis since September 26, 2003.  See VA examination dated 
in October 2004.  Likewise, even taking into account pain on 
use, the forward flexion of the cervical spine at the October 
2004 VA examination was 50 degrees.

Therefore, even when considering functional limitations due 
to pain and other factors identified in 38 C.F.R. §§ 4.40, 
4.45, the Board finds that the veteran's functional losses do 
not equate to more than the disability contemplated by the 20 
percent rating already assigned.  38 C.F.R. § 4.71a (2006).


Other Concerns

Each of the ways by which the neck is ratable, other than 
some of those described in 38 C.F.R. § 4.71a, Diagnostic Code 
5285 (2003), contemplates limitation of motion.  See 
VAOPGCPREC 36-97; 63 Fed. Reg. 31262 (1998).  Therefore, 
assigning separate ratings on the basis of both limitation of 
motion and other symptoms, such as those set forth in 
Diagnostic Code 5293/5243, would be inappropriate.  38 C.F.R. 
§ 4.14 (2006).  

Conclusion

Based on the veteran's written statements to the RO and 
statements to physicians that his cervical spine disability 
prevents him from obtaining and/or maintaining employment, 
the Board considered the application of 38 C.F.R. 
§ 3.321(b)(1) (2006).  Although the veteran has described his 
problems as being so bad that they interfere with his 
obtaining and/or maintaining employment, the evidence does 
not objectively show an exceptional or unusual disability 
picture as would render impractical the application of the 
regular schedular rating standards.  Id.  There simply is no 
objective evidence that his cervical spine disability acting 
alone has resulted in frequent periods of hospitalization or 
in marked interference with employment.  

It is undisputed that this disability affects employment, but 
it bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.  
Therefore, given the lack of objective evidence showing 
unusual disability not contemplated by the rating schedule, 
the Board concludes the criteria for submission for extra-
schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

In reaching the above conclusions, the Board has not 
overlooked the veteran's and his representative's written 
statements to the RO or the claimant's statements to VA 
examiners.  While lay witnesses are competent to describe 
experiences and symptoms that result therefrom, because lay 
persons are not trained in the field of medicine, they are 
not competent to provide medical opinion evidence as to the 
current severity of a service connected disability.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, 
these statements addressing the severity of the cervical 
spine disability are not probative evidence as to the issue 
on appeal.

The Board also considered the doctrine of reasonable doubt.  
However, the preponderance of the evidence is against the 
appellant's claim.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Accordingly, the claim is denied. 


ORDER

An initial evaluation in excess of 20 percent for a cervical 
spine disability is denied.



____________________________________________
ROBERT E.O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


